MEMORANDUM ***
Wei Min, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. When the BIA affirms an IJ’s decision without opinion, we review the IJ’s decision for substantial evidence. See Zi Lin Chen v. Ashcroft, 362 F.3d 611, 616 (9th Cir.2004). We deny the petition.
Upon review of the record, we conclude that substantial evidence supports the IJ’s adverse credibility determination. Min’s testimony regarding the place where he was arrested after organizing a demonstration was inconsistent with the testimony of his witness. The discrepancy relates to the basis for his alleged fear of persecution and goes to the heart of his asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.